81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. GASTER, Plaintiff-Appellant,v.David M. BEASLEY, Governor of the State of South Carolina;Michael D. Jarrett, Commissioner of the Department of Healthand Environmental Control;  John F. Brown, Toxicologist tothe Department of Health and Environmental Control,Defendants-Appellees.
No. 95-7232.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 2, 1996.

Frank M. Gaster, Appellant Pro Se.  Mark Wilson Buyck, Jr., L. Hunter Limbaugh, Robert Thomas King, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, SC, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gaster v. Beasley, No. CA-93-454-3-20AJ (D.S.C. July 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED